DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-237292 was received on 19 January 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 22 December 2020 have been considered by the examiner.

Drawings
The drawings filed on 22 December 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes a printing apparatus having the transport unit, with an upstream end of the cut piece in a state of being superposed over the base portion, transports the upstream end of the cut piece from downstream of the cutting unit to upstream of the cutting unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-7 are allowed because they depend from Claim 1.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 8 is that applicants claimed invention includes a transport control method for a printing apparatus having an superposing step for superposing an upstream end of the cut piece over the base portion; and a reverse feeding step for, with the upstream end of the cut piece in a state of being superposed over the base portion, transporting the cut piece from downstream of the cutting unit to upstream of the cutting unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

US PGPub 2014/0011654 A1 to Maeda et al. discloses cutting a printed sheet, a cutting unit configured to cut the medium and the cut piece in a stated of being superposed over the base portion (Fig. 35; ¶0009-0011), however Maeda does not disclose transporting the cut piece from downstream of the cutting unit to upstream of the cutting unit, nor does Maeda disclose a printing unit, and cutting unit located downstream of the printing unit (though this last feature is inherent since cutting a printed sheet).

US PGPub 2018/0257411 A1 to Kato discloses a printing apparatus having a transport unit configured to transport a medium, a printing unit configured to perform printing on the medium; and a cutting unit configured to cut the medium, wherein the cutting unit located downstream of the printing unit cuts the medium into a base portion upstream of the cutting unit, and a cut piece downstream of the cutting unit.  However, Kato does not disclose the transport unit, with an upstream end of the cut piece in a state of being superposed over the base portion, transport the cut piece from downstream of the cutting unit to upstream of the cutting unit.

US PGPub 2020/0307270 A1 to Yamaguchi et al. discloses a printing apparatus having a transport unit configured to transport a medium, a printing unit configured to perform printing on the medium; and a cutting unit configured to cut the medium, wherein the cutting unit located downstream of the printing unit cuts the medium into a base portion upstream of the cutting unit, and a cut piece downstream of the cutting unit.  However, Yamaguchi does not disclose the transport unit, with an upstream end of the cut piece in a state of being superposed over the base portion, transport the cut piece from downstream of the cutting unit to upstream of the cutting unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853